Citation Nr: 1313914	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-47 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970 and from October 1973 to October 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A January 2009 rating decision denied service connection for a right shoulder disability.  The Veteran filed a notice of disagreement with that rating decision, and perfected an appeal in December 2009.  In a March 2013 communication from the Veteran and an April 2013 statement from the Veteran's representative, the Veteran reported that he wanted to withdraw his claim as to the issue of entitlement to service connection for a right shoulder disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204(c) (2012).

With regard to the issue of entitlement to service connection for a right shoulder disability, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of that issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for a right shoulder disability.  Therefore, the Board finds that the Veteran has withdrawn the claim as to that issue, and the Board does not have jurisdiction to review the appeal.  Therefore, the issue of entitlement to service connection for a right shoulder disability is dismissed.


ORDER

The claim of entitlement to service connection for a right shoulder disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


